Citation Nr: 1638177	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-22 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating for dermatitis/eczema, currently rated as 10 percent disabling prior to June 16, 2014, and 30 percent disabling thereafter. 

2.  Entitlement to an increased initial rating for a right shoulder disability, rated as 10 percent disabling prior to June 16, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1998 to September 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

These matters were previously before the Board in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the record indicates that there are outstanding  VA treatment records that should be obtained prior to adjudication of the claims.  Specifically, a January 7, 2014 VA treatment record indicated that the Veteran had a primary care appointment in 12-months.  However, records subsequent to January 2014 have not been associated with the claims file.  Additionally, the Veteran's treatment records contain administrative notes from April 23, 2009 and April 21, 2010 indicating that documents from March 31, 2009 and April 4, 2010 had been scanned into VistA imaging.  However, the referenced records do not appear to have been associated with the electronic claims file.  As these records may be relevant to the pending appeals, they must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from January 7, 2014 to present, and associate them with the claims file.  In addition, obtain the documents from VistA Imaging referenced in the April 23, 2009 and April 21, 2010 VA treatment records and place them in viewable form in    the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for his skin and right shoulder disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

